 



Exhibit 10.1
EMPLOYMENT AGREEMENT
P R E A M B L E
This Employment Agreement defines the essential terms and conditions of our
employment relationship with you. The subjects covered in this Agreement are
vitally important to you and to the Company. Thus, you should read the document
carefully and ask any questions before signing the Agreement.
     This EMPLOYMENT AGREEMENT between Peter H. Soderberg (“Executive”) and
Hillenbrand Industries, Inc. (“Company”) is dated February 7, 2006 to be
effective and binding between the parties hereto if and only if, and as of the
date ( “Effective Date”), Executive is elected by the Board of Directors of the
Company to be the President a Chief Executive Officer of the Company.
W I T N E S S E T H:
     WHEREAS, the Company is primarily engaged, through its various subsidiary
entities, in the business of providing various products and services to the
death care, funeral and healthcare industries throughout the United States and
abroad.
     WHEREAS, the Company is willing to employ Executive in an executive or
managerial position and Executive desires to be employed by the Company in such
capacity based upon the terms and conditions set forth in this Agreement;
     WHEREAS, in the course of the employment contemplated under this Agreement,
it will be necessary for Executive to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”); and
     WHEREAS, the Company and Executive (collectively referred to as the
“Parties”) acknowledge and agree that the execution of this Agreement is
necessary to memorialize the terms and conditions of their employment
relationship as well as safeguard against the unauthorized disclosure or use of
the Company’s confidential information and to otherwise preserve the goodwill
and ongoing business value of the Company;
     NOW THEREFORE, in consideration of Executive’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Executive and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

1.   Employment. As of Executive’s first date of employment with the Company as
determined by, and reflected in a resolution approved by, the Board of Directors
of the Company (“Start Date”), the Company agrees to employ Executive and
Executive agrees to serve as President and Chief Executive Officer of the
Company. Executive agrees to perform all duties and responsibilities
traditionally assigned to, or falling within the normal responsibilities of, an
individual employed as President and Chief Executive Officer of the Company.
Executive also agrees to perform any and all additional

 



--------------------------------------------------------------------------------



 



    duties or responsibilities consistent with such position as may be assigned
by the Board of Directors of the Company in its sole discretion.   2.   Efforts
and Duty of Loyalty. During the term of employment with the Company, Executive
covenants and agrees to exercise reasonable efforts to perform all assigned
duties in a diligent and professional manner and in the best interest of the
Company. Executive agrees to devote his full working time, attention, talents,
skills and reasonable best efforts to further the Company’s business interests.
Executive agrees not to engage in any outside business activity, whether or not
pursued for gain, profit or other pecuniary advantage, without the express
written consent of the Company. Executive shall act at all times in accordance
with the Hillenbrand Industries, Inc. Code of Ethical Business Conduct, and all
other applicable policies which may exist or be adopted by the Company from time
to time. Notwithstanding the foregoing, Executive shall be allowed to serve as a
director of any company or entity of which he is currently a director consistent
with the Company’s Corporate Governance Standards for Board of Directors and
applicable laws. Executive shall continue to serve as a member of the Company’s
Board of Directors, subject to the requirement that he stand for re-election at
the next annual meeting of shareholders of the Company at which he otherwise
would have been required under the Company’s Articles of Incorporation or Bylaws
to stand for re-election. However, during the period of time that he serves as
the Company’s President and Chief Executive Officer, his membership on all Board
committees of Directors of the Company, including the Audit,
Nominating/Corporate Governance and Compensation and Management Development
Committees, shall be suspended. Executive shall not be entitled to receive
compensation for his service as a member of the Board of Directors of the
Company from and after the Start Date. The fees for the Board and committee
meetings up to and including the Start Date, 2006 need not be repaid. Because of
the proximity of the contemplated Start Date to the date that fiscal 2006 annual
Board retainer payment and annual restricted stock unit award grant will be
made, Executive shall not be entitled to receive such compensation.   3.  
At-Will Employment. Subject to the terms and conditions set forth below,
Executive specifically acknowledges and accepts such employment on an “at-will”
basis and agrees that both Executive and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon proper notice. Executive acknowledges that
nothing in this Agreement is intended to create, nor should be interpreted to
create, an employment contract for any specified length of time between the
Company and Executive.   4.   Compensation. For all services rendered by
Executive on behalf of, or at the request of, the Company, in his capacity as
President and Chief Executive Officer of the Company, Executive shall be
compensated as follows from and after the Start Date, subject to withholding for
payment of any and all applicable federal, state and local payroll and
withholding taxes:

  (a)   Base Salary. For the services performed by him under this Agreement, the
Company shall pay Executive a base salary of Eight Hundred Thousand Dollars
($800,000) per year, pro rated for the period which Executive serves (“Base
Salary”). The Base Salary shall be paid in the same increments as the Company’s
normal payroll, but no less frequently than monthly and prorated for any period
less than a full month. Executive’s Base Salary shall be reviewed at least
annually, with the initial review taking place during the fourth quarter of 2006
.     (b)   Signing Award. On the Start Date, Executive will receive an award
with a value on the date of grant of $1,300,000 of restricted stock units
(otherwise known as deferred stock awards) (“RSUs”) under the terms and
conditions of a Stock Award Agreement and the related Company Stock Incentive
Plan. Such RSUs (“Signing Award RSUs”) shall vest in equal one third

2



--------------------------------------------------------------------------------



 



      increments on the day after the dates of each of the six month, twelve
month and twenty four month anniversaries of the Start Date.     (c)   STIC.
Incentive compensation, payable solely at the discretion of the Board of
Directors of the Company, pursuant to the Company’s existing Incentive
Compensation Program or any other program as the Company may establish in its
sole discretion and Executive’s incentive compensation for the 2006 fiscal year
under the existing Incentive Compensation Program shall be calculated based on a
full year’s performance rather than a pro rata share of that performance.    
(d)   RSUs. On the Start Date, Executive will receive an award with a value on
the date of grant of $1,000,000 of RSUs under the terms and conditions of a
Stock Award Agreement and the related Company Stock Incentive Plan. Such RSUs
shall vest in twenty percent, twenty five percent, twenty five percent and
thirty percent increments on the day after the dates of each of the second,
third, fourth and fifth year anniversaries of the Start Date, respectively.    
(e)   Stock Options. On the Start Date, Executive will receive a grant of stock
options, with a value on the date of grant of $1,000,000 on such date using the
Black-Scholes valuation method, under the terms and conditions of a Stock Option
Agreement and the related Company Stock Incentive Plan. Each option will
terminate in ten years, have an exercise price per share equal to the average of
the high and low prices of the Common Stock on the Start Date and vest in
one-third increments over a three-year period from the Start Date.     (f)  
Retirement Plans. Commencing on the Start Date, Executive will be entitled to
participate in Company retirement plans (e.g., 401(k) Savings Plan and
Supplemental Executive Retirement Plan) consistent with plans, programs or
policies available to other senior executive officers of the Company and subject
to satisfaction of any applicable eligibility requirements. Commencing on the
Start Date, a Supplemental Retirement Account shall be established for the
benefit of the Executive as set forth in Exhibit C to this Agreement.     (g)  
Aircraft Use. During the term of his employment as President and Chief Executive
Officer of the Company, Executive may use the Company’s aircraft for travel to
and from his primary and or secondary residences up to a maximum of 100 hours of
flight time per calendar year.     (h)   Other Benefits. Commencing on the Start
Date, Executive will be entitled to participate in and receive such additional
compensation, benefits and perquisites, including standard relocation benefits,
as are available to other senior executives of the Company and as the Board of
Directors of Company may deem appropriate.

5.   Changes to Compensation. Notwithstanding anything contained herein to the
contrary, Executive acknowledges that the Company specifically reserves the
right to make changes to Executive’s compensation in its sole discretion
including, but not limited to, modifying or eliminating a compensation
component. The Parties agree that such changes shall be deemed effective
immediately and a modification of this Agreement unless, within thirty (30) days
after receiving notice of such change, Executive exercises his right to
terminate this Agreement without cause or for “Good Reason” as provided below in
Paragraph No. 11.   6.   Direct Deposit. As a condition of employment, and
within thirty (30) days of the Start Date of this Agreement, Executive agrees to
make all necessary arrangements to have all sums paid pursuant to this Agreement
direct deposited into one or more bank accounts as designated by Executive.

3



--------------------------------------------------------------------------------



 



7.   Predecessor Employers. Except as otherwise disclosed in writing to the
Compensation Committee of the Board prior to the date hereof Executive warrants
that he is not a party to any contract, restrictive covenant, or other agreement
purporting to limit or otherwise adversely affecting his ability to secure
employment with any third party. Alternatively, should any such agreement exist,
Executive warrants that the contemplated services to be performed hereunder will
not violate the terms and conditions of any such agreement.   8.   Restricted
Duties. Executive agrees not to disclose, or use for the benefit of the Company,
any confidential or proprietary information belonging to any predecessor
employer(s) that otherwise has not been made public and further acknowledges
that the Company has specifically instructed him not to disclose or use such
confidential or proprietary information. Based on his understanding of the
anticipated duties and responsibilities hereunder, Executive acknowledges that
such duties and responsibilities will not compel the disclosure or use of any
such confidential and proprietary information.   9.   Termination Without Cause.
The Parties agree that either party may terminate this employment relationship
at any time, without cause, upon sixty (60) days’ advance written notice or, if
terminated by the Company, pay in lieu of notice. In such event, Executive shall
only be entitled to such compensation, benefits and perquisites that have been
paid or fully accrued as of the effective date of his separation and as
otherwise explicitly set forth in this Agreement.   10.   Termination With
Cause. Executive’s employment may be terminated by the Company at any time “for
cause” without notice or prior warning. For purposes of this Agreement, “cause”
shall mean the Company’s good faith determination that Executive has:

  (a)   Acted with gross neglect or willful misconduct in the discharge of his
duties and responsibilities or refused to follow the lawful direction of the
Board of Directors of the Company or the terms and conditions of this Agreement;
    (b)   Acquiesced or participated in any conduct that is dishonest,
fraudulent, illegal (at the felony level), unethical, involves moral turpitude
or is otherwise illegal and involves conduct that has the potential, in the
Board of Director’s reasonable opinion, to cause the Company, it officers or its
directors significant embarrassment or ridicule;     (c)   Violated a material
requirement of any Company policy or procedure, specifically including a
violation of Hillenbrand Industries, Inc.’s Code of Ethics or Associate Policy
Manual;     (d)   Disclosed without proper authorization any trade secrets or
other Confidential Information (as defined            herein).     (e)   Engaged
in any act that, in the reasonable opinion of the Board of Directors of the
Company would hold the Company, its officers or directors up to probable civil
or criminal liability, provided that, if Executive acts in good faith in
compliance with applicable legal or ethical standards, such actions shall not be
grounds for termination for cause; or     (f)   Engaged in such other conduct
recognized at law as constituting cause.

Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Executive’s employment, effective immediately, by
providing notice thereof to Executive without further obligation to him other
than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued

4



--------------------------------------------------------------------------------



 



Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Executive (or cured within a reasonable
period to the Company’s satisfaction), the Company agrees to provide Executive
with a reasonable opportunity to so cure such defect. Absent mutual agreement,
the Parties agree in advance that it is not possible for Executive to cure any
violations of sub-paragraph (b) or (d) and, therefore, no opportunity for cure
need be provided in those circumstances. Notwithstanding the foregoing, the
Company may not terminate the Executive’s employment for cause unless (A) a
determination that cause exists is made and approved by a majority of the
Company’s Board, (B) if the circumstance giving rise to the issue are capable of
being cured the Executive is given at least ten (10) days’ written notice of the
Board meeting called to make such determination, and (C) the Executive is given
the opportunity to address such meeting.

11.   Termination by Executive for Good Reason. Executive may terminate his
employment and declare that this Agreement to have been terminated “without
cause” by the Company (and, therefore, for “Good Reason”) upon the occurrence,
without Executive’s consent, of any of the following circumstances, unless
agreed otherwise:

  (a)   The assignment to Executive of duties that are materially inconsistent
with Executive’s position as President and Chief Executive Officer or a material
change in his reporting relationship to the Board of Directors of the Company;  
  (b)   The failure to elect or reelect Executive as President and Chief
Executive Officer of the Company or as a member of the Board of Directors
(unless such failure is related in any way to the Company’s decision to
terminate Executive for cause or Executive’s failure to run for reelection to
the Board);     (c)   The failure of the Company to continue to provide
Executive with office space, related facilities and support personnel
(including, but not limited to, administrative and secretarial assistance)
within the Company’s principal executive offices commensurate with his position
as President and Chief Executive Officer of the Company;     (d)   A reduction
by the Company in the amount of Executive’s base salary or the discontinuation
or reduction by the Company of Executive’s participation at previously existing
levels of eligibility in any incentive compensation, additional compensation or
equity programs, benefits, policies or perquisites; provided, however, that the
Company may make changes to its generally applicable benefits and perquisite
programs without implicating the provisions of this subsection (d) so long as
Executive is treated in a manner that is commensurate with the treatment of
other senior executives of the Company;     (e)   The relocation of the
Company’s principal executive offices or Executive’s place of work to a location
requiring a change of more than fifty (50) miles in Executive’s daily commute;
or     (f)   A failure by the Company to perform its obligations under this
Employment Agreement (other than inadvertent failures that are cured by the
Company promptly upon notice from the Executive).

12.   Termination Due to Death or Disability. In the event Executive dies or
suffers a disability (as defined herein) during the term of employment, this
Agreement shall automatically be terminated on the date of such death or
disability without further obligation on the part of the Company other than the
Accrued Obligations (as defined in Section 10), which shall be paid in
accordance with the award agreements, benefits plans, past practice and
applicable law. For purposes of this Agreement, Executive shall be considered to
have suffered a “disability”: (i) upon a good faith determination by the Company
that, as a result of any mental or physical impairment, Executive is and will
likely

5



--------------------------------------------------------------------------------



 



    remain unable to perform the essential functions of his duties or
responsibilities hereunder on a full-time basis for one hundred eighty
(180) days, with or without reasonable accommodation, or (ii) Executive becomes
eligible for or receives any benefits pursuant to the Company’s long-term
disability policy.       Notwithstanding anything expressed or implied above to
the contrary, the Company agrees to fully comply with its obligations under the
Americans with Disabilities Act as well as any other applicable federal, state,
or local law, regulation, or ordinance governing the protection of individual
with such disabilities as well as the Company’s obligation to provide reasonable
accommodation thereunder.   13.   Reaffirmation. Upon termination of Executive’s
employment for any reason, Executive agrees, if requested, to reaffirm in
writing his post-employment obligations as set forth in this Agreement.   14.  
Section 409A Notification. Executive acknowledges that he has been advised of,
and received advice from his legal and/or tax advisor(s) of the American Jobs
Creation Act of 2004, which added Section 409A to the Internal Revenue Code, and
significantly changed the taxation of nonqualified deferred compensation plans
and understands that Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.   15.   Section 409A
Acknowledgement. Executive acknowledges that, notwithstanding anything contained
herein to the contrary, both Parties shall be independently responsible for
assessing their own risks and liabilities under Section 409A that may be
associated with any payment made under the terms of this Agreement or any other
arrangement which may be deemed to trigger Section 409A. Further, the Parties
agree that each shall independently bear responsibility for any and all taxes,
penalties or other tax obligations as may be imposed upon them in their
individual capacity as a matter of law.   16.   Severance. In the event
Executive’s employment is terminated by the Company without cause, and subject
to the normal terms and conditions imposed by the Company as set forth herein
and in the attached Separation and Release Agreement, Executive shall be
eligible to receive severance pay based upon his base salary at the time of
termination for a period determined in accordance with any guidelines as may be
established by the Company or for a period up to twelve (12) months (whichever
is longer) and the Signing Award RSUs shall immediately fully vest and shares
shall be delivered to Executive as soon thereafter as will not cause Executive
adverse tax consequences under Code Section 409A. The foregoing severance rights
and obligations shall not exist if Executive voluntarily leaves the Company’s
employ without “Good Reason” (as defined above) or is terminated for “cause” (as
defined above).   17.   Severance Payment Terms and Conditions. No severance pay
shall be paid if Executive voluntarily leaves the Company’s employ without “Good
Reason” (as defined above) or is terminated for cause. Any severance pay made
payable under this Agreement shall be paid in lieu of, and not in addition to,
any other contractual, notice or statutory pay or other accrued compensation
obligation (excluding accrued wages and deferred compensation). Additionally,
such severance pay is contingent upon Executive fully complying with the
restrictive covenants contained herein and executing a Separation and Release
Agreement in a form not substantially different from that attached as Exhibit A.
Further, the Company’s obligation to provide severance hereunder shall be deemed
null and void should Executive fail or refuse to execute the Company’s
then-standard Separation and Release Agreement (without modification) within any
time period as may be prescribed by law or, in absence thereof, twenty-one
(21) days. Severance pay benefits shall begin (i) six (6) months following
Executive’s Effective Termination Date if covered by Section 409A or (ii) for
Executives not covered by Section 409A (or payments deemed exempt from 409A),
severance pay shall commence upon the next regularly scheduled payroll following
Executive’s Effective Termination Date. Excluding any lump

6



--------------------------------------------------------------------------------



 



    sum payment due as a result of the application of Section 409A (which shall
be paid regardless of reemployment), all other severance payments provided
hereunder shall terminate upon reemployment.   18.   Assignment of Rights.

  (a)   Copyrights. Executive agrees that all works of authorship fixed in any
tangible medium of expression by him during the term of this Agreement relating
to the Company’s business (“Works”), either solely or jointly with others, shall
be and remain exclusively the property of the Company. Each such Work created by
Executive is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Executive is excluded from
the definition of a “work made for hire” under the copyright law, then Executive
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company. Executive will execute any documents that the Company deems necessary
in connection with the assignment of such Work and copyright therein. Executive
will take whatever steps and do whatever acts the Company requests, including,
but not limited to, placement of the Company’s proper copyright notice on Works
created by Executive to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works. The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.    
(b)   Inventions. Executive agrees that all discoveries, concepts, and ideas,
whether patentable or not, including, but not limited to, apparatus, processes,
methods, compositions of matter, techniques, and formulae, as well as
improvements thereof or know-how related thereto, relating to any present or
prospective product, process, or service of the Company (“Inventions”) that
Executive conceives or makes during the term of this Agreement relating to the
Company’s business, shall become and remain the exclusive property of the
Company, whether patentable or not, and Executive will, without royalty or any
other consideration:

  (i)   Inform the Company promptly and fully of such Inventions by written
reports, setting forth in detail the procedures employed and the results
achieved;     (ii)   Assign to the Company all of his rights, title, and
interests in and to such Inventions, any applications for United States and
foreign Letters Patent, any United States and foreign Letters Patent, and any
renewals thereof granted upon such Inventions;     (iii)   Assist the Company or
its nominees, at the expense of the Company, to obtain such United States and
foreign Letters Patent for such Inventions as the Company may elect; and    
(iv)   Execute, acknowledge, and deliver to the Company at the Company’s expense
such written documents and instruments, and do such other acts, such as giving
testimony in support of his inventorship, as may be necessary in the opinion of
the Company, to obtain and maintain United States and foreign Letters Patent
upon such Inventions and to vest the entire rights and title thereto in the
Company and to confirm the complete ownership by the Company of such Inventions,
patent applications, and patents.

19.   Company Property. All records, files, drawings, documents, data in
whatever form, business equipment (including computers, PDAs, cell phones,
etc.), and the like relating to, or provided by, the

7



--------------------------------------------------------------------------------



 



    Company shall be and remain the sole property of the Company. Upon
termination of employment, Executive shall immediately return to the Company all
such items without retention of any copies and without additional request by the
Company. De minimis items such as pay stubs, 401(k) plan summaries, employee
bulletins, and the like are excluded from this requirement.   20.   Confidential
Information. Executive acknowledges that the Company and its affiliated entities
(herein collectively referred to as “Companies”) possess certain trade secrets
as well as other confidential and proprietary information which they have
acquired or will acquire at great effort and expense. Such information may
include, without limitation, confidential information, whether in tangible or
intangible form, regarding the Companies’ products and services, marketing
strategies, business plans, operations, costs, current or prospective customer
information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Executive further acknowledges that, as a result of
his employment with the Company, Executive will have access to, will become
acquainted with, and/or may help develop, such Confidential Information.
Confidential Information shall not include information readily available in the
public through no fault of Executive or other wrong doing.   21.   Restricted
Use of Confidential Information. Executive agrees that all Confidential
Information is and shall remain the sole and exclusive property of the Company
and/or its affiliated entities. Except as may be expressly authorized by the
Company in writing, or other than in the course of the Executive’s employment
and for the benefit of the Company, Executive agrees not to disclose, or cause
any other person or entity to disclose, any Confidential Information to any
third party while employed by the Company and for as long thereafter as such
information remains confidential (or as limited by applicable law). Further,
Executive agrees to use such Confidential Information only in the course of
Executive’s duties in furtherance of the Company’s business and agrees not to
make use of any such Confidential Information for Executive’s own purposes or
for the benefit of any other entity or person.   22.   Acknowledged Need for
Limited Restrictive Covenants. Executive acknowledges that the Companies have
spent and will continue to expend substantial amounts of time, money and effort
to develop their business strategies, Confidential Information, customer
identities and relationships, goodwill and Executive relationships, and that
Executive will benefit from these efforts. Further, Executive acknowledges the
inevitable use of, or near-certain influence by his knowledge of, the
Confidential Information disclosed to Executive during the course of employment
if allowed to compete against the Company in an unrestricted manner and that
such use would be unfair and extremely detrimental to the Company. Accordingly,
based on these legitimate business reasons, Executive acknowledges each of the
Companies’ need to protect their legitimate business interests by reasonably
restricting Executive’s ability to compete with the Company on a limited basis.
  23.   Non-Solicitation. During Executive’s employment and for a period of
twenty-four (24) months thereafter, Executive agrees not to directly or
indirectly engage in the following prohibited conduct:

  (a)   Solicit, offer products or services to, or accept orders for, any
Competitive Products or otherwise transact any competitive business on behalf of
a Competitor or in competition with the Company, with, any customer or entity
with whom Executive had contact or transacted any business on behalf of the
Company (or any Affiliate thereof) during the eighteen (18) month period
preceding

8



--------------------------------------------------------------------------------



 



      Executive’s date of separation or about whom Executive possessed, or had
access to, confidential and proprietary information;     (b)   Attempt to entice
or otherwise cause any third party to withdraw, curtail or cease doing business
with the Company (or any Affiliate thereof), specifically including customers,
vendors, independent contractors and other third party entities;     (c)  
Except in the course of the Executive’s employment and for the benefit of the
Company, disclose to any person or entity the identities, contacts or
preferences of any customers of the Company (or any Affiliate thereof), or the
identity of any other persons or entities having business dealings with the
Company (or any Affiliate thereof);     (d)   Induce any individual who has been
employed by or had provided services to the Company (or any Affiliate thereof)
within the six (6) month period immediately preceding the effective date of
Executive’s separation to terminate such relationship with the Company (or any
Affiliate thereof);     (e)   Assist, coordinate or otherwise offer employment
to, accept employment inquiries from, or employ any individual who is or had
been employed by the Company (or any Affiliate thereof) at any time within the
six (6) month period immediately preceding such offer, or inquiry;     (f)  
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company other than by way of long
term retirement plans; or     (g)   Otherwise attempt to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their relationship with their employees, consultants, independent contractors or
customers.

24.   Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Executive agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

  (a)   Executive shall not have any ownership interest in, work for, advise,
consult, or have any business connection or business or employment relationship
in any competitive capacity with any Competitor unless Executive provides
written notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;     (b)  
Executive shall not engage in any research, development, production, sale or
distribution of any Competitive Products, specifically including any products or
services relating to those for which Executive had responsibility for the
eighteen (18) month period preceding Executive’s date of separation;     (c)  
Executive shall not market, sell, or otherwise offer or provide any Competitive
Products within his Geographic Territory (if applicable) or Assigned Customer
Base, specifically including any products or services relating to those for
which Executive had responsibility for the eighteen (18) month period preceding
Executive’s date of separation; and     (d)   Executive shall not distribute,
market, sell or otherwise offer or provide any Competitive Products to any
customer of the Company with whom Executive had contact or for which

9



--------------------------------------------------------------------------------



 



      Executive had responsibility at any time during the eighteen (18) month
period preceding Executive’s date of separation

25.   Non-Compete Definitions. For purposes of this Agreement, the Parties agree
that the following terms shall apply:

  (a)   “Affiliate” includes any parent, subsidiary, joint venture, sister
company, or other entity controlled, owned, managed or otherwise associated with
the Company;     (b)   “Assigned Customer Base” shall include all accounts or
customers formally assigned to Executive within a given territory or
geographical area or contacted by him at any time during the eighteen (18) month
period preceding Executive’s date of separation;     (c)   “Competitive
Products” shall include any product or service that directly or indirectly
competes with, is substantially similar to, or serves as a reasonable substitute
for, any product or service in research, development or design, or manufactured,
produced, sold or distributed by the Company;     (d)   “Competitor” shall
include any person or entity that offers or is actively planning to offer any
Competitive Products and may include (but not be limited to) any entity
identified on the Company’s Illustrative Competitor List, attached hereto as
Exhibit B, which shall be amended from time to time to reflect changes in the
Company’s business and competitive environment (updated competitor lists will be
provided to Executive upon reasonable request);     (e)   “Geographic Territory”
shall include any territory formally assigned to Executive as well as all
territories in which Executive has provided any services, sold any products or
otherwise had responsibility at any time during the twenty-four (24) month
period preceding Executive’s date of separation;     (f)   “Relevant Non-Compete
Period” shall include the period of Executive’s employment with the Company as
well as a period of twenty-four (24) months after such employment is terminated,
regardless of the reason for such termination provided, however, that this
period shall be reduced to the greater of (i) twelve (12) months or (ii) the
total length of Executive’s employment with the Company, including employment
with any parent, subsidiary or affiliated entity, if such employment is less
than twenty-four (24) months;     (g)   “Directly or indirectly” shall be
construed such that the foregoing restrictions shall apply equally to Executive
whether performed individually or as a partner, shareholder, officer, director,
manager, employee, salesperson, independent contractor, broker, agent, or
consultant for any other individual, partnership, firm, corporation, company, or
other entity engaged in such conduct

26.   Consent to Reasonableness. In light of the above-referenced concerns,
including Executive’s knowledge of and access to the Companies’ Confidential
Information, Executive acknowledges that the terms of the foregoing restrictive
covenants are reasonable and necessary to protect the Company’s legitimate
business interests and will not unreasonably interfere with Executive’s ability
to obtain alternate employment. As such, Executive hereby agrees that such
restrictions are valid and enforceable, and affirmatively waives any argument or
defense to the contrary. Executive acknowledges that this limited
non-competition provision is not an attempt to prevent Executive from obtaining
other employment in violation of IC § 22-5-3-1 or any other similar statute.
Executive further acknowledges that the Company may need to take action,
including litigation, to enforce this limited non-competition provision, which
efforts the Parties stipulate shall not be deemed an attempt to prevent
Executive from obtaining other employment.

10



--------------------------------------------------------------------------------



 



27.   Survival of Restrictive Covenants. Executive acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason. Executive further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief. Rather, Executive acknowledges that such obligations are independent and
separate covenants undertaken by Executive for the benefit of the Company.   28.
  [Intentionally Omitted]   29.   Post-Termination Notification. For the
duration of his Relevant Non-compete Period or other restrictive covenant
period, which ever is longer, Executive agrees to promptly notify the Company no
later than five (5) business days of his acceptance of any employment or
consulting engagement. Such notice shall include sufficient information to
ensure Executive compliance with his non-compete obligations and must include at
a minimum the following information: (i) the name of the employer or entity for
which he is providing any consulting services; (ii) a description of his
intended duties as well as (iii) the anticipated start date. Such information is
required to ensure Executive’s compliance with his non-compete obligations as
well as all other applicable restrictive covenants. Failure to timely provide
such notice shall be deemed a material breach of this Agreement and entitle the
Company to return of any severance paid to Executive plus attorneys’ fees.
Executive further consents to the Company’s notification to any new employer of
Executive’s rights and obligations under this Agreement.   30.   Scope of
Restrictions. If the scope of any restriction contained in any preceding
paragraphs of this Agreement is deemed too broad to permit enforcement of such
restriction to its fullest extent, then such restriction shall be enforced to
the maximum extent permitted by law, and Executive hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.   31.   Specific Enforcement/Injunctive Relief.
Executive agrees that it would be difficult to measure any damages to the
Company from a breach of the above-referenced restrictive covenants, but
acknowledges that the potential for such damages would be great, incalculable
and irremediable, and that monetary damages alone would be an inadequate remedy.
Accordingly, Executive agrees that the Company shall be entitled to immediate
injunctive relief against such breach, or threatened breach, in any court having
jurisdiction. In addition, if Executive violates any such restrictive covenant,
Executive agrees that the period of such violation shall be added to the term of
the restriction. In determining the period of any violation, the Parties
stipulate that in any calendar month in which Executive engages in any activity
in violation of such provisions, Executive shall be deemed to have violated such
provision for the entire month, and that month shall be added to the duration of
the non-competition provision. Executive acknowledges that the remedies
described above shall not be the exclusive remedies, and the Company may seek
any other remedy available to it either in law or in equity, including, by way
of example only, statutory remedies for misappropriation of trade secrets, and
including the recovery of compensatory or punitive damages. Executive further
agrees that the Company shall be entitled to an award of all costs and
attorneys’ fees incurred by it in any attempt to enforce the terms of this
Agreement if the Company prevails.   32.   Publicly Traded Stock. The Parties
agree that nothing contained in this Agreement shall be construed to prohibit
Executive from investing his personal assets in any stock or corporate security
traded or quoted on a national securities exchange or national market system
provided, however, such investments do not require any services on the part of
Executive in the operation or the affairs of the business or otherwise violate
the Hillenbrand Industries, Inc. Code of Ethics.

11



--------------------------------------------------------------------------------



 



33.   Notice of Claim and Contractual Limitations Period. Executive acknowledges
the Company’s need for prompt notice, investigation, and resolution of any
claims that may be filed against it due to the number of relationships it has
with employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Executive agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within One Hundred and Eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company’s General
Counsel setting forth: (i) claimant’s name, address, and phone; (ii) the name of
any attorney representing Executive; (iii) the nature of the claim; (iv) the
date the claim arose; and (v) the relief requested. This provision is in
addition to any other notice and exhaustion requirements that might apply. For
any dispute or claim of any type against the Company (including but not limited
to employment discrimination litigation, wage litigation, defamation, or any
other claim), Executive must commence legal action within the shorter of one
(1) year of accrual of the cause of action or such shorter period that may be
specified by law.   34.   Non-Jury Trials. Notwithstanding any right to a jury
trial for any claims, Executive waives any such right to a jury trial, and
agrees that any claim of any type (including but not limited to employment
discrimination litigation, wage litigation, defamation, or any other claim)
lodged in any court will be tried, if at all, without a jury.   35.   Choice of
Forum. Executive acknowledges that the Companies are primarily based in Indiana,
and Executive understands and acknowledges the Company’s desire and need to
defend any litigation against it in Indiana. Accordingly, the Parties agree that
any claim of any type brought by Executive against the Company or any of its
employees or agents must be maintained only in a court sitting in Marion County,
Indiana, or Ripley County, Indiana, or, if a federal court, the Southern
District of Indiana, Indianapolis Division. Executive further understands and
acknowledges that in the event the Company initiates litigation against
Executive, the Company may need to prosecute such litigation in such state where
the Executive is subject to personal jurisdiction. Accordingly, for purposes of
enforcement of this Agreement, Executive specifically consents to personal
jurisdiction in the State of Indiana.   36.   Choice of Law. This Agreement
shall be deemed to have been made within the County of Ripley, State of Indiana
and shall be interpreted and construed in accordance with the laws of the State
of Indiana. Any and all matters of dispute of any nature whatsoever arising out
of, or in any way connected with the interpretation of this Agreement, any
disputes arising out of the Agreement or the employment relationship between the
Parties hereto, shall be governed by, construed by and enforced in accordance
with the laws of the State of Indiana without regard to any applicable state’s
choice of law provisions.   37.   Titles. Titles are used for the purpose of
convenience in this Agreement and shall be ignored in any construction of it.  
38.   Severability. The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement is severable and that, in the event
any portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.

12



--------------------------------------------------------------------------------



 



39.   Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Executive, cannot be assigned by Executive, but his personal representative
shall be bound by all its terms and conditions. Any notice required hereunder
shall be sufficient if in writing and mailed to the last known residence of
Executive or to the Company at its principal office with a copy mailed to the
Office of the General Counsel.   40.   Amendments and Modifications. Except as
specifically provided herein, no modification, amendment, extension or waiver of
this Agreement or any provision hereof shall be binding upon the Company or
Executive unless in writing and signed by both Parties. The waiver by the
Company or Executive of a breach of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach. Nothing in this Agreement shall
be construed as a limitation upon the Company’s right to modify or amend any of
its manuals or policies in its sole discretion and any such modification or
amendment which pertains to matters addressed herein shall be deemed to be
incorporated herein and made a part of this Agreement.   41.   Outside
Representations. Executive represents and acknowledges that in signing this
Agreement he does not rely, and has not relied, upon any representation or
statement made by the Company or by any of the Company’s employees, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Agreement other than those specifically contained
herein.   42.   Voluntary and Knowing Execution. Executive acknowledges that he
has been offered a reasonable amount of time within which to consider and review
this Agreement; that he has carefully read and fully understands all of the
provisions of this Agreement; and that he has entered into this Agreement
knowingly and voluntarily.   43.   Liability Insurance. The Company shall cover
the Executive under directors and officers liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and non
independent director.   44.   Attorney’s Fees. The Company shall promptly pay
the Executive’s reasonable costs of entering into this Agreement, including the
reasonable fees and expenses of the Executive’s counsel and other professionals.
  45.   Entire Agreement. This Agreement constitutes the entire employment
agreement between the Parties hereto concerning the subject matter hereof and
shall supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Any pre-existing
Employment Agreements shall be deemed null and void. Nothing in this Agreement,
however, shall affect any separately-executed written agreement addressing any
other issues.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.

                      “EXECUTIVE”       HILLENBRAND INDUSTRIES, INC.    
 
                   
Signed:
          By:        
 
                   
 
                   
Printed:
  Peter H. Soderberg       Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                   
 
                    CAUTION: READ BEFORE SIGNING            

14



--------------------------------------------------------------------------------



 



Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
     THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between EMPLOYEE’S FULL NAME (“Executive”) and Hillenbrand Industries, Inc.
(together with its subsidiaries and affiliates, the “Company”). To wit, the
Parties agree as follows:

1.   Executive’s active employment by the Company shall terminate effective
[date of termination] (Executive’s “Effective Termination Date”). Except as
specifically provided by this Agreement, or in any other non-employment
agreement that may exist between the Company and Executive, Executive agrees
that the Company shall have no other obligations or liabilities to him/her
following his/her Effective Termination Date and that his/her receipt of the
Severance Benefits provided herein shall constitute a complete settlement,
satisfaction and waiver of any and all claims he/she may have against the
Company.   2.   Executive further submits, and the Company hereby accepts, his
resignation as an Executive, officer and director, as of his Effective
Termination Date for any position he may hold. The Parties agree that this
resignation shall apply to all such positions Executive may hold with the
Company or any parent, subsidiary or affiliated entity thereof. Executive agrees
to execute any documents needed to effectuate such resignation. Executive
further agrees to take whatever steps are necessary to facilitate and ensure the
smooth transition of his duties and responsibilities to others.   3.   Executive
acknowledges that he has been advised of the American Jobs Creation Act of 2004,
which added Section 409A to the Internal Revenue Code, and significantly changed
the taxation of nonqualified deferred compensation plans. Under regulations not
yet published as of the date of this Agreement, Executive has been advised that
if he is a “key Executive” covered by Section 409A or any similar law, his
severance pay may be treated by the Internal Revenue Service as providing
“nonqualified deferred compensation,” and therefore subject to Section 409A   4.
  In consideration of the promises contained in this Agreement and contingent
upon Executive’s compliance with such promises, the Company agrees to provide
Executive the following:

  (a)   Severance pay, inclusive of any contractual, notice or statutory pay
obligations in the total amount of [___] Dollars and [___] Cents ($___), less
applicable deductions or other set offs permitted or required by law, payable as
follows:

  (i)   A lump payment in the gross amount of [___] Dollars and [___] Cents
($___) payable the day following the sixth (6tth) month anniversary of
Executive’s Effective Termination Date; and.

  (b)   Payment for any earned but unused vacation as of Executive’s Effective
Termination Date, less applicable deductions permitted or required by law; and  
  (c)   Group Life Insurance coverage until the above-referenced Severance Pay
terminates.

5.   Except as may be required by Section 409A, the above Severance Pay shall be
paid in accordance with the Company’s standard payroll practices (e.g.
bi-weekly) and shall begin on the first normally scheduled payroll following
Executive’s Effective Termination Date or the effective date of this Agreement,
whichever occurs last. The Parties agree that the initial two (2) weeks of the
foregoing

 



--------------------------------------------------------------------------------



 



    Severance Pay shall be allocated as consideration provided to Executive in
exchange for his/her execution of a release in compliance with the Older Workers
Benefit Protection Act. The balance of the severance benefits and other
obligations undertaken by the Company pursuant to this Agreement shall be
allocated as consideration for all other promises and obligations undertaken by
Executive, including execution of a general release of claims.   6.   The
Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment.   7.   As of
his/her Effective Termination Date, Executive will become ineligible to
participate in the Company’s health insurance program and continuation of
coverage requirements under COBRA (if any) will be triggered at that time.
However, as additional consideration for the promises and obligations contained
herein (and except as may be prohibited by law), the Company agrees to continue
to pay the employer’s share of such coverage as provided under the health care
program selected by Executive as of his/her Effective Termination Date, subject
to any approved changes in coverage based on a qualified election, until the
above-referenced Severance Pay terminates, Executive accepts other employment or
Executive becomes eligible for alternative healthcare coverage, which ever comes
first, provided Executive (i) timely completes the applicable election of
coverage forms and (ii) continues to pay the Executive portion of the applicable
premium(s). Thereafter, if applicable, coverage will be made available to
Executive at his/her sole expense (i.e., Executive will be responsible for the
full COBRA premium) for the remaining months of the COBRA coverage period made
available pursuant to applicable law. The medical insurance provided herein does
not include any disability coverage.   8.   Should Executive become employed
before the above-referenced Severance Benefits are exhausted or terminated,
Executive agrees to so notify the Company in writing within five (5) business
days of Executive’s acceptance of such employment, providing the name of such
employer (or entity to whom Executive may be providing consulting services),
his/her intended duties as well as the anticipated start date. Such information
is required to ensure Executive’s compliance with his/her non-compete
obligations as well as all other applicable restrictive covenants. This notice
will also serve to trigger the Company’s right to terminate the above-referenced
severance pay benefits (specifically excluding any lump sum payment due) as well
as all Company-paid or Company–provided benefits consistent with the above
paragraphs. Failure to timely provide such notice shall be deemed a material
breach of this Agreement entitling the Company to recover as damages the value
of all benefits provided to Executive hereunder plus attorneys fees. All other
severance benefits however, shall terminate upon reemployment.   9.  
Intentionally omitted   10.   In exchange for the foregoing Severance Benefits,
EMPLOYEE FULL NAME on behalf of himself/herself, his/her heirs, representatives,
agents and assigns hereby RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER
DISCHARGES (i) Company Name (ii) its parent, subsidiary or affiliated entities,
(iii) all of their present or former directors, officers, Executives,
shareholders, and agents, as well as, (iv) all predecessors, successors and
assigns thereof from any and all actions, charges, claims, demands, damages or
liabilities of any kind or character whatsoever, known or unknown, which
Executive now has or may have had through the effective date of this Agreement.
  11.   Without limiting the generality of the foregoing release, it shall
include: (i) all claims or potential claims arising under any federal, state or
local laws relating to the Parties’ employment relationship,

2



--------------------------------------------------------------------------------



 



    including any claims Executive may have under the Civil Rights Acts of 1866
and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§
621 et seq.; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C
§§ 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.;
the Sarbanes-Oxley Act of 2002, specifically including the Corporate and
Criminal Fraud Accountability Act, 18 USC §1514A et seq.; and any other federal,
state or local law governing the Parties’ employment relationship; (ii) any
claims on account of, arising out of or in any way connected with Executive’s
employment with the Company or leaving of that employment; (iii) any claims
alleged or which could have been alleged in any charge or complaint against the
Company; (iv) any claims relating to the conduct of any Executive, officer,
director, agent or other representative of the Company; (v) any claims of
discrimination, harassment or retaliation on any basis; (vi) any claims arising
from any legal restrictions on an employer’s right to separate its Executives;
(vii) any claims for personal injury, compensatory or punitive damages or other
forms of relief; and (viii) all other causes of action sounding in contract,
tort or other common law basis, including (a) the breach of any alleged oral or
written contract, (b) negligent or intentional misrepresentations, (c) wrongful
discharge, (d) just cause dismissal, (e) defamation, (f) interference with
contract or business relationship or (g) negligent or intentional infliction of
emotional distress.   12.   Executive further agrees and covenants not to sue
the Company or any entity or individual subject to the foregoing General Release
with respect to any claims, demands, liabilities or obligations release by this
Agreement provided, however, that nothing contained in this Agreement shall
prevent Executive from bringing an action under the Age Discrimination in
Employment Act (or any similar law) challenging the knowing and voluntary nature
of this Agreement.   13.   The Parties acknowledge that it is their mutual and
specific intent that the above waiver fully complies with the requirements of
the Older Workers Benefit Protection Act (29 U.S.C. § 626) and any similar law
governing release of claims. Accordingly, Executive hereby acknowledges that:

  (a)   He/She has carefully read and fully understands all of the provisions of
this Agreement and that he/she has entered into this Agreement knowingly and
voluntarily; (b) The Severance Benefits offered in exchange for Executive’s
release of claims exceed in kind and scope that to which he/she would have
otherwise been legally entitled absent the execution of this Agreement;     (c)
  Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of choice concerning its
terms and conditions; and     (d)   He/She has been offered at least [twenty-one
(21)/forty-five (45)] days within which to review and consider this Agreement.

14.   The Parties agree that this Agreement shall not become effective and
enforceable until the date this Agreement is signed by both Parties or seven
(7) calendar days after its execution by Executive, whichever is later.
Executive may revoke this Agreement for any reason by providing written notice
of such intent to the Company within seven (7) days after he/she has signed this
Agreement, thereby forfeiting Executive’s right to receive any Severance
Benefits provided hereunder and rendering this Agreement null and void in its
entirety.   15.   The Parties agree that nothing contained herein shall purport
to waive or otherwise affect any of Executive’s rights or claims that may arise
after he/she signs this Agreement. It is further understood by the Parties that
nothing in this Agreement shall affect any rights Executive may have under any
Company sponsored Deferred Compensation Program, Executive Life Insurance Bonus
Plan, Stock

3



--------------------------------------------------------------------------------



 



    Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his termination, such items to be governed exclusively by the terms of the
applicable agreements or plan documents.   16.   Similarly, notwithstanding any
provision contained herein to the contrary, this Agreement shall not constitute
a waiver or release or otherwise affect Executive’s rights with respect to any
vested benefits, any rights he has to benefits which can not be waived by law,
any coverage provided under any Directors and Officers (“D&O”) policy, any
rights Executive may have under any indemnification agreement he has with the
Company prior to the date hereof, any rights he/she has as a shareholder, or any
claim for breach of this Agreement, including, but not limited to the benefits
promised by the terms of this Agreement.   17.   Except as provided herein,
Executive acknowledges that he/she will not be eligible to receive or vest in
any additional stock options, stock awards or restricted stock units (“RSUs”) as
of [his/her] Effective Termination Date. Failure to exercise any vested options
within the applicable period as set for in the plan and/or grant will result in
their forfeiture. Executive acknowledges that any stock options, stock awards or
RSUs held for less than the required period shall be deemed forfeited as of the
effective date of this Agreement. All terms and conditions of such stock
options, stock awards or RSUs shall not be affected by this Agreement, shall
remain in full force and effect, and shall govern the Parties’ rights with
respect to such equity based awards.]   18.   [Option A] Executive acknowledges
that his/her termination and the Severance Benefits offered hereunder were based
on an individual determination and were not offered in conjunction with any
group termination or group severance program and waives any claim to the
contrary.       [Option B] Executive represents and agrees that he/she has been
provided relevant cohort information based on the information available to the
Company as of the date this Agreement was tendered to Executive. This
information is attached hereto as Exhibit A. The Parties acknowledge that simply
providing such information does not mean and should not be interpreted to mean
that the Company was obligated to comply with 29 C.F.R. § 1625.22(f).   19.  
Executive hereby affirms and acknowledges his/her continued obligations to
comply with the post-termination covenants contained in his/her Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Executive acknowledges that a copy of the Employment
Agreement has been attached to this Agreement as Exhibit A [B] or has otherwise
been provided to him/her and, to the extent not inconsistent with the terms of
this Agreement or applicable law, the terms thereof shall be incorporated herein
by reference. Executive acknowledges that the restrictions contained therein are
valid and reasonable in every respect and are necessary to protect the Company’s
legitimate business interests. Executive hereby affirmatively waives any claim
or defense to the contrary. Executive hereby acknowledges that the definition of
Competitor, as provided in his/her Employment Agreement shall include but not be
limited to those entities specifically identified in the updated Competitor
List, attached hereto as Exhibit B [C].   20.   Executive acknowledges that the
Company as well as its parent, subsidiary and affiliated companies (“Companies”
herein) possess, and he/she has been granted access to, certain trade secrets as
well as other confidential and proprietary information that they have acquired
at great effort and expense. Such information includes, without limitation,
confidential information regarding products and services, marketing strategies,
business plans, operations, costs, current or, prospective customer information
(including customer contacts, requirements, creditworthiness and like matters),
product concepts, designs, prototypes or specifications, regulatory compliance
issues, research and development efforts, technical data and know-how, sales
information, including pricing and other

4



--------------------------------------------------------------------------------



 



    terms and conditions of sale, financial information, internal procedures,
techniques, forecasts, methods, trade information, trade secrets, software
programs, project requirements, inventions, trademarks, trade names, and similar
information regarding the Companies’ business (collectively referred to herein
as “Confidential Information”).   21.   Executive agrees that all such
Confidential Information is and shall remain the sole and exclusive property of
the Company. Except as may be expressly authorized by the Company in writing, or
as may be required by law after providing due notice thereof to the Company,
Executive agrees not to disclose, or cause any other person or entity to
disclose, any Confidential Information to any third party for as long thereafter
as such information remains confidential (or as limited by applicable law) and
agrees not to make use of any such Confidential Information for Executive’s own
purposes or for the benefit of any other entity or person. The Parties
acknowledge that Confidential Information shall not include any information that
is otherwise made public through no fault of Executive or other wrong doing.  
22.   On or before Executive’s Effective Termination Date or per the Company’s
request, Executive agrees to return the original and all copies of all things in
his/her possession or control relating to the Company or its business, including
but not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he/she received, prepared, helped prepare, or directed
preparation of in connection with his/her employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Executive’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.   23.   Executive hereby consents and authorizes the
Company to deduct as an offset from the above-referenced severance payments the
value of any Company property not returned or returned in a damaged condition as
well as any monies paid by the Company on Executive’s behalf (e.g., payment of
any outstanding American Express bill).   24.   Executive agrees to cooperate
with the Company in connection with any pending or future litigation, proceeding
or other matter which has been or may be brought against or by the Company
before any agency, court, or other tribunal and concerning or relating in any
way to any matter falling within Executive’s knowledge or former area of
responsibility. Executive agrees to immediately notify the Company, through the
Office of the General Counsel, in the event he/she is contacted by any outside
attorney (including paralegals or other affiliated parties) unless (i) the
Company is represented by the attorney, (ii) Executive is represented by the
attorney for the purpose of protecting his/her personal interests or (iii) the
Company has been advised of and has approved such contact. Executive agrees to
provide reasonable assistance and completely truthful testimony in such matters
including, without limitation, facilitating and assisting in the preparation of
any underlying defense, responding to discovery requests, preparing for and
attending deposition(s) as well as appearing in court to provide truthful
testimony. The Company agrees to reimburse Executive for all reasonable out of
pocket expenses incurred at the request of the Company associated with such
assistance and testimony.   25.   Executive agrees not to make any written or
oral statement that may defame, disparage or cast in a negative light so as to
do harm to the personal or professional reputation of (a) the Company, (b) its
Executives, officers, directors or trustees or (c) the services and/or products
provided by the Company and its subsidiaries or affiliate entities. Similarly,
in response to any written inquiry from any prospective employer or in
connection with a written inquiry in connection with any future business
relationship involving Executive, the Company agrees not to provide any
information that may

5



--------------------------------------------------------------------------------



 



    defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of Executive. The Parties acknowledge,
however, that nothing contained herein shall be construed to prevent or prohibit
the Company or the Executive from providing truthful information in response to
any court order, discovery request, subpoena or other lawful request.   26.  
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
he/she shall not communicate, display or otherwise reveal any of the contents of
this Agreement to anyone other than his/her spouse, legal counsel or financial
advisor provided, however, that they are first advised of the confidential
nature of this Agreement and Executive obtains their agreement to be bound by
the same. The Company agrees that Executive may respond to legitimate inquiries
regarding the termination of his/her employment by stating that the Parties have
terminated their relationship on an amicable basis and that the Parties have
entered into a Confidential Separation and Release Agreement that prohibits
him/her from further discussing the specifics of separation. Nothing contained
herein shall be construed to prevent Executive from discussing or otherwise
advising subsequent employers of the existence of any obligations as set forth
in his/her Employment Agreement. Further, nothing contained herein shall be
construed to limit or otherwise restrict the Company’s ability to disclose the
terms and conditions of this Agreement as may be required by business necessity.
  27.   In the event that Executive breaches or threatens to breach any
provision of this Agreement, he/she agrees that the Company shall be entitled to
seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief. Executive hereby waives any
claim that the Company has an adequate remedy at law. In addition, and to the
extent not prohibited by law, Executive agrees that the Company shall be
entitled to discontinue providing any additional Severance Benefits upon such
breach or threatened breach as well as an award of all costs and attorneys’ fees
incurred by the Company in any successful effort to enforce the terms of this
Agreement. Executive agrees that the foregoing relief shall not be construed to
limit or otherwise restrict the Company’s ability to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages. Moreover, if Executive pursues any claims against the Company subject
to the foregoing General Release, or breaches the above confidentiality
provision, Executive agrees to immediately reimburse the Company for the value
of all benefits received under this Agreement to the fullest extent permitted by
law.   28.   Similarly, in the event that the Company breaches or threatens to
breach any provision of this Agreement, Executive shall be entitled to seek any
and all equitable or other available relief provided by law, specifically
including immediate and permanent injunctive relief. In the event Executive is
required to file suit to enforce the terms of this Agreement, the Company agrees
that Executive shall be entitled to an award of all costs and attorneys’ fees
incurred by him/her in any wholly successful effort (i.e. entry of a judgment in
his/her favor) to enforce the terms of this Agreement. In the event Executive is
wholly unsuccessful, the Company shall be entitled to an award of its costs and
attorneys’ fees.   29.   Both Parties acknowledge that this Agreement is entered
into solely for the purpose of terminating Executive’s employment relationship
with the Company on an amicable basis and shall not be construed as an admission
of liability or wrongdoing by the Company or Executive, both Parties having
expressly denied any such liability or wrongdoing.

6



--------------------------------------------------------------------------------



 



30.   Each of the promises and obligations shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, assigns and successors
in interest of each of the Parties.   31.   The Parties agree that each and
every paragraph, sentence, clause, term and provision of this Agreement is
severable and that, if any portion of this Agreement should be deemed not
enforceable for any reason, such portion shall be stricken and the remaining
portion or portions thereof should continue to be enforced to the fullest extent
permitted by applicable law.   32.   This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Indiana without regard
to any applicable state’s choice of law provisions.   33.   Executive represents
and acknowledges that in signing this Agreement does not rely, and has not
relied, upon any representation or statement made by the Company or by any of
the Company’s Executives, officers, agents, stockholders, directors or attorneys
with regard to the subject matter, basis or effect of this Agreement other than
those specifically contained herein.   34.   This Agreement represents the
entire agreement between the Parties concerning the subject matter hereof, shall
supersede any and all prior agreements which may otherwise exist between them
concerning the subject matter hereof (specifically excluding, however, the
post-termination obligations contained in an Executive’s Employment Agreement,
any obligations contained in an existing and valid Indemnity Agreement or Change
in Control or any obligation contained in any other legally-binding document),
and shall not be altered, amended, modified or otherwise changed except by a
writing executed by both Parties.

PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

                      [EXECUTIVE]       COMPANY NAME    
 
                   
Signed:
          By:        
 
                   
 
                   
Printed:
          Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                   

7



--------------------------------------------------------------------------------



 



Exhibit B
ILLUSTRATIVE COMPETITOR LIST

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Supplemental Retirement Account
Account. Within thirty days of the Start Date and as of each annual anniversary
of the Start Date, the Company shall record a credit of $75,000 to an account
maintained by the Company (“Account”) which shall be a bookkeeping account
established for the Executive. The Account shall be utilized solely as a device
for measurement and determination of the amount to be paid to the Executive and
shall not constitute or be treated as a trust fund of any kind. The Account
shall be unfunded and shall maintain all credits made to the Account for the
benefit of the Executive.
Earnings on Account. The balance of the Account, shall accrue interest credited
monthly to the Account balance at the end of the Company’s fiscal months at a
rate which is equal to the monthly prime interest rate (determined as of the
first day of each month) charged by the Company’s principal bank, or, at the
election of the Compensation Committee of the Company (“Committee”) at such
other rate or rates as may be determined by the Committee.
Vesting in Account. The Executive shall be fully (100%) vested in all amounts
credited to his Account.
Distribution of Account. Except as provided below, on or as soon as
administratively possible after the six (6) month anniversary of the Executive’s
termination of employment with the Company, the Company shall pay the Executive
in one lump sum cash payment the amount of the Account balance as of the date of
such six month anniversary of the Executive’s termination of employment.
Right of Executive. Payments under this Exhibit will not be segregated from the
general funds of the Company, and the Executive will not have any claim on any
specific asset of the Company. The Executive’s right as set forth in this
Exhibit C will be no greater than the right of any unsecured creditor of the
Company and is not assignable or transferable except to his estate upon his
termination of employment on account of his death.

 